PER CURIAM.
Ross Orta appeals the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion for jail time credit. Orta claimed that he is entitled to credit for 267 days spent in jail prior to sentencing, rather than the 216 days he received. The trial court denied the motion after determining that Orta was entitled to 247 days of jail time credit. It directed that Orta’s sentence be corrected to reflect 247 days of credit. Because the trial court did not attach any documents to its order, this court cannot determine whether the order was correct. See Barnard v. State, 782 So.2d 458 (Fla. 2d DCA 2001).
Reversed and remanded.
BLUE, C.J., and DAVIS and SILBERMAN, JJ., Concur.